Citation Nr: 0126892	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for lumbar 
myositis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent and 
noncompensable evaluations for service-connected anxiety 
neurosis and lumbar myositis, respectively, and denied 
service connection for degenerative disc disease of the 
lumbar spine.  

The Board notes that the veteran asked for a hearing with a 
traveling section of the Board.  A hearing was scheduled for 
April 12, 2001, and the veteran was notified of such in a 
February 28, 2001, letter.  The veteran appeared and 
requested a postponement of the hearing.  The Board Member 
present at the hearing determined that the veteran had shown 
good cause, and granted the veteran's request for 
postponement.  In June 2001, the veteran was notified that 
his hearing had been rescheduled for July 23, 2001.  On July 
12, 2001, the veteran requested that his hearing be 
rescheduled.  In August 2001, the veteran was notified that 
his hearing had been rescheduled for September 18, 2001.  The 
record reflects that the veteran failed to report to the 
hearing.  On the date of the hearing, the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, wherein he 
asked to have his hearing rescheduled "due to medical 
appointments."  In November 2001, the Board Member present 
at the September 18, 2001, hearing determined that the 
veteran had not shown good cause and denied his motion to 
reschedule his hearing before the Board.  Thus, the Board 
finds that no hearing before the Board is pending at this 
time.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
)per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

With respect to anxiety neurosis, the Board notes that while 
the veteran was examined by VA to ascertain the nature and 
extent of severity of this disability in May 1998, it is 
clear from the examination report that the claims file had 
not been made available to the examiner for review in 
conjunction with the examination.  The examiner's report 
shows that he relied upon the veteran's account of his 
medical history, etc.  A similar situation exists with 
respect to the May 1998 VA general medical examination 
wherein the veteran's back disabilities were evaluated.

The fact that the May 1998 VA examinations were conducted 
without access to the veteran's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2001) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).

Moreover, the Board notes that the psychiatric evidence of 
record shows that the veteran's symptomatology has been 
variously diagnosed, and such diagnoses have included 
depression.  No opinion has been rendered as to an 
interrelationship, if any, with the service-connected anxiety 
neurosis which is the disability at issue.  In fact, such 
disability has not been most recently diagnosed.  
Comprehensive VA special psychiatric and orthopedic 
examinations with access of the examiners to the claims file 
and addressing of the above issues would materially assist in 
the adjudication of the claimant's appeal.

The veteran is service connected for lumbar myositis.  In the 
May 1998 VA examination report, the examiner diagnosed the 
veteran with myositis of the paraspinous muscles and 
degenerative disc disease of the lumbar spine.  As to the 
diagnosis of degenerative disc disease of the lumbar spine, 
the examiner stated that such caused the veteran moderate 
range of motion deficits.  

In the July 1998 rating decision on appeal, the RO denied 
service connection for degenerative disc disease of the 
lumbar spine, stating that such was not part of the service-
connected lumbar myositis.  The Board notes that no medical 
professional has stated that the degenerative disc disease is 
not part of the service-connected lumbar myositis and finds 
that additional development is needed prior to the Board 
making a determination as to this claim.  Because the issue 
of service connection for degenerative disc disease of the 
lumbar spine is inextricably intertwined with the claim for 
an increased evaluation for lumbar myositis, the Board must 
hold the increased rating claim in abeyance.

The veteran has asserted that he has additional documentation 
or evidence to submit in support of his claims.  He has not 
been definite but rather vague as to the nature of such 
additional evidence.  Further inquiry as to this evidence, 
and additional opportunity for the veteran to identify such 
evidence would materially assist in the adjudication of his 
appeal.

Additionally, the veteran's representative has asserted that 
the service-connected lumbar myositis aggravated the 
degenerative disc disease of the lumbar spine, citing to 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Again, a 
competent medical professional has not had the opportunity to 
address this issue.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
who my have additional records referable 
to treatment of his psychiatric and 
lumbar disabilities.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b), (c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist who has not 
previously treated or examined him for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected anxiety neurosis.

The claims file, a copy of the criteria 
for rating psychiatric disabilities under 
38 C.F.R. § 4.130 (2001), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies should 
be performed.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his service-connected anxiety 
neurosis.  If there are other psychiatric 
disorders found, in addition to anxiety 
neurosis, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder other than 
anxiety neurosis is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
anxiety neurosis, and, if not so related. 
Whether the veteran's anxiety neurosis 
has any effect on the severity of any 
other psychiatric disorder(s).




Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Rating Mental 
Disorders, in relation to the veteran's 
impairment from anxiety neurosis.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of anxiety neurosis is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.

Any opinions expressed by the examiner as 
to the severity of anxiety neurosis, the 
presence of other psychiatric disorders 
and any interrelationship among the 
disorders diagnosed on examination must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extant of severity of his 
service-connected lumbar myositis, and 
whether degenerative disc disease of the 
lumbar spine is related thereto or 
originated coincident with active 
service.





The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
accomplished.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the service-connected 
lumbar myositis in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions where appropriate as 
warranted:

(a) Does the service-connected lumbar 
myositis involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Dos the service-connected lumbar 
myositis cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar myositis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
myositis, and if such overlap exists, the 
degree to which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected lumbar myositis.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

The VA examiner is requested to review 
the veteran's claims folder, including 
the service medical records and address 
the following questions:

(a) Is it as likely as not that the 
current diagnosis of degenerative disc 
disease of the lumbar spine originated 
coincident with service and/or is 
otherwise an integral clinical feature of 
the service-connected lumbar myositis, or 
if pre-existing service, was aggravated 
thereby?  

(b)  If the answer to (a) is no, the 
examiner must express an opinion as to 
whether degenerative disc disease of the 
lumbar spine is causally related to the 
service-connected lumbar myositis, and if 
not so related, the examiner must opine 
as to whether the service-connected 
lumbar myositis aggravates degenerative 
disc disease of the lumbar spine. 

(c)  If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(1)  The baseline manifestations which 
are due to the effects of degenerative 
disc disease of the lumbar spine;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
lumbar myositis based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative disc disease of the 
lumbar spine are proximately due to the 
service-connected lumbar myositis.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO must 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO must 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The RO must review the claims file to 
ensure that any other notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensue that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied. See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine to include 
application of Allen, supra, and increased 
evaluations for lumbar myositis and 
anxiety neurosis; in so doing, the RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2001) as warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s) without good cause shown may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2001); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997)



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


